                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANK T. BRZOZOWSKI                               CIVIL ACTION

                     v.                           NO. 15-2339

PENNSYLVANIA TURNPIKE
COMMISSION

                                           ORDER

       AND NOW, this 6th day of September 2019, upon considering Defendant's Motion for

summary judgment (ECF Doc. No. 103), Plaintiffs Response (ECF Doc. No. 104), Defendant's

Reply (ECF Doc. No. 106), and for reasons in the accompanying Memorandum, it is

ORDERED Defendant's Motion (ECF Doc. No. 103) is GRANTED as there is no genuine

issue of material fact and Defendant is entitled to judgment as a matter of law on Plaintiffs age

and gender discrimination claims. The Clerk of Court shall close this case.
